Citation Nr: 1426273	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  09-18 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for post traumatic surgical facial repair scars.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1969 to November 1971 and from February 1977 to November 1977.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2012, a travel board hearing was held before the undersigned in Pittsburgh, Pennsylvania.  A transcript of the hearing is associated with the Veteran's claims file.

In a September 2012 decision, the Board denied an initial compensable rating for post traumatic surgical facial repair scar.  At that time, the matters of service connection for neurologic disabilities of the face and low back as well as the issue of a total rating by reason of individual unemployability due to service-connected disabilities (TDIU) were remanded.  By rating decision dated in May 2013, TDIU and service connection for radiculopathy of the sciatic nerve and fifth cranial nerve was granted.  The appellant appealed the Board's denial of  an initial compensable rating for facial scars to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision regarding an initial compensable rating for post traumatic surgical facial scars was vacated pursuant to a May 2013 Order, following a Joint Motion for Remand (JMR).  The parties requested that the Court vacate the Board's September 2012 decision regarding the denial of an initial compensable rating for post traumatic surgical facial scars and remand the matter so that the Board could consider the Veteran's hearing testimony regarding pain of the facial scars.  At that time, the parties agreed that the Board also needed to consider the matter under revised regulations that became effective in October 2008 a request for which had not been made prior to the JMR.  The Court granted the JMR and remanded the case to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

In light of the provisions of the JMR, the Board finds that an additional examination is warranted in this case.  The most recent VA examinations did not objectively demonstrate pain of the Veteran's service-connected facial scars, but considering the Veteran's testimony that indicates a possible worsening of the disability, an additional examination is warranted in this case.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran to undergo an examination to ascertain the current nature and extent of his service-connected facial scars.  The examiner must provide a thorough description of the Veteran's service-connected facial scars and render objective clinical findings concerning the severity of the disability, to include observations of pain or tenderness of the scars.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

2.  Thereafter, the AOJ should readjudicate the issue on appeal, under the rating criteria in effect both prior to October 2008 and from October 2008.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include consideration of revised regulations applicable to evaluation of this disability.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

